       Case 3:20-cv-00055-KGB Document 1 Filed 02/14/20 Page 1 of 16


                                                                                   EA&fifil~mi.A.
                      IN THE UNITED STATES DISTRICT COURT        FEB 14 2020
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION          JAMES W. McCORMACK, CLERK
                                                                             By:      i,i::         DEPCLERK

KRISTIN HANDY, JELESSA WILLIAMS and                                                  PLAINTIFF
CEDRIC CLARK, Each Individually and on
Behalf of All Others Similarly Situated
                                                           This case assigned to District Judge   &ker:
                                                          and to Magistrate Judge -J.De~P....11~e,______

vs.                                   No. 3:20-cv-     55 - K'7&

LANGSTON COMPANIES, INC.                                                            DEFENDANT


                   ORIGINAL COMPLAINT-COLLECTIVE ACTION


       COME NOW Plaintiffs Kristin Handy, Jelessa Williams and Cedric Clark

("Plaintiffs"), each individually and on behalf of all others similarly situated, by and

through their attorneys Daniel Ford and Josh Sanford of Sanford Law Firm, PLLC, and

for their Original Complaint-Collective Action against Defendant Langston Companies,

Inc. ("Defendant"), they do hereby state and allege as follows:

                          I.      PRELIMINARY STATEMENTS

       1.     This is a collective action brought by Plaintiffs, each individually and on

behalf of all other hourly-paid employees employed by Defendant at any time within a

three-year period preceding the filing of this Complaint.

       2.     Plaintiffs bring this action under the Fair Labor Standards Act, 29 U.S.C. §

201, et seq. ("FLSA") and the Arkansas Minimum Wage Act, Ark. Code Ann.§ 11-4-201,

et seq. ("AMWA"), for declaratory judgment, monetary damages, liquidated damages,

prejudgment interest, and costs, including reasonable attorneys' fees, as a result of

Defendant's failure to pay Plaintiffs and other hourly-paid employees lawful overtime

compensation for hours worked in excess of forty (40) hours per week.
                                            Page 1 of 13
                         Kristin Handy, et al. v. Langston Companies, Inc.
                                U.S.D.C. (E.D. Ark.) No. 3:20-cv-_
                               Original Complaint-Collective Action
         Case 3:20-cv-00055-KGB Document 1 Filed 02/14/20 Page 2 of 16



        3.      Upon information and belief, for at least three (3) years prior to the filing of

this Complaint, Defendant has willfully and intentionally committed violations of the

FLSA and AMWA as described, infra.

                              II.     JURISDICTION AND VENUE

        4.      The United States District Court for the Eastern District of Arkansas has

subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331

because this suit raises federal questions under the FLSA.

        5.      Plaintiffs' claims under the AMWA form part of the same case or

controversy and arise out of the same facts as the FLSA claims alleged in this

Complaint. Therefore, this Court has supplemental jurisdiction over Plaintiffs' AMWA

claims pursuant to 28 U.S.C. § 1367(a).

        6.      The acts complained of herein were committed and had their principal

effect within the Northern Division of the Eastern District of Arkansas; therefore, venue

is proper within this District pursuant to 28 U.S.C. § 1391.

        7.      Defendant does business in this District and a substantial part of the

events alleged herein occurred in this District.

        8.      The witnesses to overtime wage violations alleged in this Complaint reside

in this District.

        9.          On information and belief, the payroll records and other documents

related to the payroll practices that Plaintiffs challenge are located in this District.

                                       Ill.     THE PARTIES

        10.     Plaintiffs repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

                                                Page 2 of13
                             Kristin Handy, et al. v. Langston Companies, Inc.
                                    U.S.D.C. (E.D. Ark.) No. 3:20-cv-_
                                   Original Complaint-Collective Action
        Case 3:20-cv-00055-KGB Document 1 Filed 02/14/20 Page 3 of 16



       11.    Plaintiff Handy is a citizen of the United States and a resident and

domiciliary of Acadia Parish in Louisiana.

       12.    Plaintiff Williams is a citizen of the United States and a resident and

domiciliary of Pulaski County.

       13.    Plaintiff Clark is a citizen of the United States and a resident and

domiciliary of Crittenden County.

       14.    Plaintiffs were employed by Defendant as hourly-paid factory employees

within the three years relevant to this lawsuit.

       15.    At all material times, Plaintiffs have been entitled to the rights, protection

and benefits provided under the FLSA and AMWA.

       16.    Defendant is a foreign, for-profit corporation, with its foreign address in

Memphis, Tennessee.

       17.    Defendant's registered agent for service in Arkansas is Roy W. Wooten, at

203 Marion Lake Cove, Marion, Arkansas 72364.

       18.    Defendant is an "employer" within the meanings set forth in the FLSA and

AMWA, and was, at all times relevant to the allegations in this Complaint, Plaintiff's

employer, as well as the employer of the members of the class and collective.

       19.    Defendant is a leading supplier of various types of bags and other

packing-related products and services, including multiwall paper sacks, cotton bale

packaging, flexible intermediate bulk containers, and small woven polypropylene bags.

       20.    Defendant operates six manufacturing facilities worldwide, including five in

the United States and one facility in West Memphis.



                                             Page 3 of 13
                          Kristin Handy, et al. v. Langston Companies, Inc.
                                 U.S.D.C. (E.D. Ark.) No. 3:20-cv-_
                               Original Complaint-Collective Action
        Case 3:20-cv-00055-KGB Document 1 Filed 02/14/20 Page 4 of 16



       21.    Defendant has one corporate headquarters in Memphis that centralizes all

pay, time and human resource policies so that they are the same across its facilities.

       22.    During the time period relevant to this case, Plaintiffs were employed at

Defendant's manufacturing facility in West Memphis.

       23.    Defendants employ two or more individuals who engage in interstate

commerce or business transactions, or who produce goods to be transported or sold in

interstate commerce, or who handle, sell, or otherwise work with goods or materials that

have been moved in or produced for interstate commerce.

       24.    Defendant's annual gross volume of sales made or business done is not

less than $500,000.00 (exclusive of excise taxes at the retail level that are separately

stated) for each of the three years preceding the filing of this Complaint.

       25.     Defendant has unified control over employees and exercises authority

over Plaintiffs and other employees, sets the pay policy applicable to Plaintiffs and other

employees and controls the work schedule of Plaintiffs and other employees.

       26.     During each of the three years preceding the filing of this Original

Complaint, Defendants continuously employed at least four (4) employees.

       27.     Defendants were Plaintiff's employer within the meaning of the FLSA, 29

U.S.C. § 203(d), and the Arkansas Minimum Wage Act, AC.A.§ 11-4-203, at all times

relevant to this lawsuit.

                               IV.     FACTUAL ALLEGATIONS

       28.     Plaintiffs repeat and re-allege all the preceding paragraphs of this

Complaint as if fully set forth in this section.




                                               Page4of 13
                            Kristin Handy, et al. v. Langston Companies, Inc.
                                   U.S.D.C. (E.D. Ark.) No. 3:20-cv-_
                                  Original Complaint-Collective Action
        Case 3:20-cv-00055-KGB Document 1 Filed 02/14/20 Page 5 of 16



      29.     During part of the three (3) years prior to the filing of this lawsuit, Plaintiffs

worked for Defendant as hourly-paid factory employees.

      30.     Plaintiffs and other hourly-paid factory employees regularly worked in

excess of forty (40) hours per week throughout their tenure with Defendant.

      31.     Plaintiffs and other hourly-paid factory employees were classified as

hourly employees and paid an hourly rate.

      32.     Plaintiffs and other hourly-paid employees recorded their hours worked via

an electronic time clock, which logged their hours into a payroll system maintained by

Defendant.

       33.    The payroll system used by Defendant rounded hours worked by Plaintiffs

and other hourly-paid factory employees in favor of Defendant.

       34.    For example, if an hourly-paid employee clocked in at 7:45 am, the payroll

system recorded his or her start time as 8:00 am. Likewise, if an hourly-paid employee

clocked out at 5: 15 pm, Defendant's payroll system recorded his or her end time as 5:00

pm.

       35.    The rounding in Defendant's time keeping system resulted in several

hours of unpaid work each month for Plaintiffs and other hourly-paid factory employees.

       36.    Plaintiffs worked for Defendant at Defendant's facility in West Memphis

(hereinafter the "West Memphis facility") and Defendant's pay practices were the same

for all hourly factory employers at the West Memphis facility.

       37.    The pay practices that violate the FLSA and AMWA alleged herein was a

centralized human resources policy implemented uniformly from Defendant's corporate

headquarters.

                                             Page 5of13
                          Kristin Handy, et al. v. Langston Companies, Inc.
                                 U.S.D.C. (E.D. Ark.) No. 3:20-cv-_
                                Original Complaint-Collective Action
           Case 3:20-cv-00055-KGB Document 1 Filed 02/14/20 Page 6 of 16



       38.      Defendant knew, or showed reckless disregard for whether, the way they

paid Plaintiffs and other hourly-paid factory employees violated the FLSA and AMWA.

       39.      Defendant's hourly-paid factory employees were classic manual laborers,

working with machinery and equipment to produce Defendant's products in a factory

setting.

                   V.      REPRESENTATIVE ACTION ALLEGATIONS

       40.      Plaintiffs repeat and re-allege all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       41.      Plaintiffs bring this claim for relief for violation of the FLSA as a collective

action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b).

       42.      Plaintiffs bring their FLSA claims on behalf of all hourly-paid factory

employees employed by Defendant at any time within the applicable statute of

limitations period, who were classified by Defendant as non-exempt from the overtime

requirements of the FLSA and who are entitled to payment of the following types of

damages:

       A.       Payment for all hours worked, including payment of a lawful overtime

premium for all hours worked for Defendant in excess of forty (40) hours in a workweek;

and

       B.       Liquidated damages; and

       C.       Attorneys' fees and costs.

       43.      The relevant time period dates back three years from the date on which

Plaintiffs' Original Complaint-Collective Action was filed and continues forward through

the date of judgment pursuant to 29 U.S.C. § 255(a).

                                              Page 6of13
                           Kristin Handy, et al. v. Langston Companies, Inc.
                                  U.S.D.C. (E.D. Ark.) No. 3:20-cv-_
                                 Original Complaint-Collective Action
        Case 3:20-cv-00055-KGB Document 1 Filed 02/14/20 Page 7 of 16



       44.    The members of the proposed FLSA Collective are similarly situated in

that they share these traits:

       A.     They were classified by Defendant as non-exempt from the overtime

requirements of the FLSA;

       8.     They were paid hourly rates;

       C.     They recorded their time in the same manner; and

       D.     They were subject to Defendant's common policy of rounding time worked

in Defendant's favor.

       45.     Plaintiffs are unable to state the exact number of the potential members of

the FLSA Collective but believe that the group exceeds 500 persons.

       46.     Defendant can readily identify the members of the Section 16(b)

Collective. The names, physical addresses, electronic mailing addresses and phone

numbers of the FLSA collective action plaintiffs are available from Defendant, and a

Court-approved Notice should be provided to the FLSA collective action plaintiffs via

first class mail, email and text message to their last known physical and electronic

mailing addresses and cell phone numbers as soon as possible, together with other

documents and information descriptive of Plaintiff's' FLSA claim.

                            VI.   FIRST CLAIM FOR RELIEF
                        (Individual Claims for Violation of FLSA)

       56.     Plaintiffs repeat and re-allege all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       57.     29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to

pay all employees a minimum wage for all hours worked up to forty (40) in one week

and to pay time and a half of regular wages for all hours worked over forty (40) hours in
                                              Page 7 of13
                           Kristin Handy, et al. v. Langston Companies, Inc.
                                 U.S.D.C. (E.D. Ark.) No. 3:20-cv-_
                                Original Complaint-Collective Action
        Case 3:20-cv-00055-KGB Document 1 Filed 02/14/20 Page 8 of 16



a week, unless an employee meets certain exemption requirements of 29 U.S.C. § 213

and all accompanying Department of Labor regulations.

       58.    During the period relevant to this lawsuit, Defendant classified Plaintiffs as

non-exempt from the overtime requirements of the FLSA.

       59.    Despite the entitlement of Plaintiffs to minimum wage and overtime

payments under the FLSA, Defendant failed to pay Plaintiffs an overtime rate of one

and one-half times their regular rate of pay for all hours worked over forty (40) in each

one-week period.

       60.     Defendant's failure to properly pay overtime wages to Plaintiffs stems from

Defendant's acts of illegally rounding hours worked by Plaintiffs in Defendant's favor

and not paying Plaintiffs for all hours worked.

       61.     Defendant's conduct and practice, as described above, has been and is

willful, intentional, unreasonable, arbitrary and in bad faith.

       62.     By reason of the unlawful acts alleged in this Complaint, Defendant is

liable to Plaintiffs for, and Plaintiffs seek, unpaid overtime wages, liquidated damages,

and costs, including reasonable attorney's fees as provided by the FLSA.

       63.     Alternatively, should the Court find that Defendant acted in good faith in

failing to pay Plaintiffs as provided by the FLSA, Plaintiffs are entitled to an award of

prejudgment interest at the applicable legal rate.

                           VII.  SECOND CLAIM FOR RELIEF
                     (Collective Action Claim for Violation of FLSA)

       64.     Plaintiffs repeat and re-allege all the preceding paragraphs of this

Complaint as if fully set forth in this section.


                                              Page 8 of13
                           Kristin Handy, et al. v. Langston Companies, Inc.
                                  U.S.D.C. (E.D. Ark.) No. 3:20-cv-_
                                 Original Complaint-Collective Action
        Case 3:20-cv-00055-KGB Document 1 Filed 02/14/20 Page 9 of 16



       65.    Plaintiffs bring this collective action on behalf of all hourly-paid employees

employed by Defendant to recover monetary damages owed by Defendant to Plaintiffs

and members of the putative collective for all the overtime compensation for all the

hours they worked in excess of forty (40) each week.

       66.    Plaintiffs bring this action on behalf of themselves individually and all other

similarly situated employees, former and present, who were and/or are affected by

Defendant's willful and intentional violation of the FLSA.

       67.    During the period relevant to this lawsuit, Defendant classified Plaintiffs

and all similarly situated members of the FLSA collective as non-exempt from the

overtime requirements of the FLSA.

       68.    Despite the entitlement of Plaintiffs and those similarly situated to

minimum wage and overtime payments under the FLSA, Defendant failed to pay

Plaintiffs and all those similarly situated an overtime rate of one and one-half times their

regular rates of pay for all hours worked over forty (40) in each one-week period.

       69.    In the past three years, Defendant has employed hundreds of hourly-paid

factory employees.

       70.    Like Plaintiffs, these hourly-paid factory employees regularly worked more

than forty (40) hours in a week.

       71.    Defendant failed to pay these workers at the proper overtime rate.

       72.    Because these employees are similarly situated to Plaintiffs, and are owed

overtime for the same reasons, the opt-in class may be properly defined as:

               Each hourly-paid factory employee who worked more
         than thirty-nine (39) hours in any week within the last three years.



                                            Page 9 of13
                         Kristin Handy, et al. v. Langston Companies, Inc.
                                U.S.D.C. (E.D. Ark.) No. 3:20-cv-_
                               Original Complaint-Collective Action
       Case 3:20-cv-00055-KGB Document 1 Filed 02/14/20 Page 10 of 16



       73.    Defendant's conduct and practice, as described above, has been and is

willful, intentional, unreasonable, arbitrary and in bad faith.

       74.    By reason of the unlawful acts alleged in this Complaint, Defendant is

liable to Plaintiffs and all those similarly situated for, and Plaintiffs and all those similarly

situated seek, unpaid overtime wages, liquidated damages, and costs, including

reasonable attorneys' fees as provided by the FLSA.

       75.    Alternatively, should the Court find that Defendant acted in good faith in

failing to pay Plaintiffs and all those similarly situated as provided by the FLSA, Plaintiffs

and all those similarly situated are entitled to an award of prejudgment interest at the

applicable legal rate.

                            VIII. THIRD CLAIM FOR RELIEF
                     (Individual Claims for Violation of the AMWA)

       76.     Plaintiffs repeat and re-allege all previous paragraphs of this Original

Complaint as though fully incorporated in this section.

       77.     Plaintiffs assert this claim for damages and declaratory relief pursuant to

the AMWA, Arkansas Code Annotated§§ 11-4-201, et seq.

       78.    At all relevant times, Defendant was Plaintiffs' "employer" within the

meaning of the AMWA, Ark. Code Ann. § 11-4-203(4).

       79.     Arkansas Code Annotated § 11-4-211 requires employers to pay all

employees one and one-half times regular wages for all hours worked over forty (40)

hours in a week, unless an employee meets the exemption requirements of 29 U.S.C. §

213 and accompanying Department of Labor regulations.

       80.     Defendant failed to pay Plaintiffs all overtime wages owed, as required

under the AMWA.
                                             Page 10 of13
                           Kristin Handy, et al. v. Langston Companies, Inc.
                                  U.S.D.C. (E.D. Ark.) No. 3:20-cv-_
                                 Original Complaint-Collective Action
       Case 3:20-cv-00055-KGB Document 1 Filed 02/14/20 Page 11 of 16



       81.     Defendant's failure to properly pay overtime wages to Plaintiffs stems from

Defendant's acts of illegally rounding hours worked by Plaintiffs in Defendant's favor

and not paying Plaintiffs for all hours worked.

       82.     Defendant's conduct and practices, as described above, were willful,

intentional, unreasonable, arbitrary and in bad faith.

       83.     By reason of the unlawful acts alleged in this Complaint, Defendant is

liable to Plaintiffs for monetary damages, liquidated damages, costs, and a reasonable

attorney's fee provided by the AMWA for all violations which occurred beginning at least

three (3) years preceding the filing of Plaintiffs' initial complaint, plus periods of

equitable tolling.

       84.     Alternatively, should the Court find that Defendant acted in good faith in

failing to pay Plaintiffs as provided by the AMWA, Plaintiffs are entitled to an award of

prejudgment interest at the applicable legal rate.

                              IX.      PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiffs Kristin Handy, Jelessa Williams

and Cedric Clark, respectfully pray that Defendant be summoned to appear and to

answer herein as follows:

       (A)     That Defendant be required to account to Plaintiffs, the collective

members, and the Court for all of the hours worked by Plaintiffs and the collective

members and all monies paid to them;

       (8)     A declaratory judgment that Defendant's practices violate the Fair Labor

Standards Act, 29 U.S.C. § 201, et seq., and attendant regulations at 29 C.F.R. § 516,

et seq.;

                                           Page 11 of13
                         Kristin Handy, et al. v. Langston Companies, Inc.
                                U.S.D.C. (E.D. Ark.) No. 3:20-cv-_
                              Original Complaint-Collective Action
          Case 3:20-cv-00055-KGB Document 1 Filed 02/14/20 Page 12 of 16



       (C)     A declaratory judgment that Defendant's practices violate the Arkansas

Minimum Wage Act, Ark. Code Ann. § 11-4-201, et seq. and the related regulations;

       (D)     Certification of, and proper notice to, together with an opportunity to

participate in the litigation, all qualifying current and former employees;

       (E)     Judgment for damages for all unpaid overtime compensation under the

Fair Labor Standards Act, 29 U.S.C. § 201, et seq., and attendant regulations at 29

C.F.R. § 516, et seq.;

       (F)     Judgment for damages for all unpaid overtime compensation under the

Arkansas Minimum Wage Act, Ark. Code Ann. § 11-4-201, et seq. and the related

regulations;

       (G)     Judgment for liquidated damages pursuant to the Fair Labor Standards

Act, 29 US.C. § 201, et seq., and attendant regulations at 29 C.F.R. § 516, et seq., in an

amount equal to all unpaid overtime compensation owed to Plaintiffs and members of

the class and collective during the applicable statutory period;

       (H)     Judgment for liquidated damages pursuant to the Arkansas Minimum

Wage Act, Ark. Code Ann. § 11-4-201, et seq., and the relating regulations in an

amount equal to all unpaid overtime compensation owed to Plaintiffs and members of

the collective during the applicable statutory period;

       (I)     An order directing Defendant to pay Plaintiffs and members of the

collective pre-judgment interest, reasonable attorney's fees and all costs connected with

this action; and

       (J)     Such other and further relief as this Court may deem necessary, just and

proper.

                                            Page 12 of13
                          Kristin Handy, et al. v. Langston Companies, Inc.
                                 U.S.D.C. (E.D. Ark.) No. 3:20-cv-_
                                Original Complaint-Collective Action
Case 3:20-cv-00055-KGB Document 1 Filed 02/14/20 Page 13 of 16



                                           Respectfully submitted,

                                           KRISTIN HANDY, JELESSA WILLIAMS
                                           and CEDRIC CLARK, Each Individually
                                           and on Behalf of All Others
                                           Similarly Situated, PLAINTIFFS

                                           SANFORD LAW FIRM, PLLC
                                           One Financial Center
                                           650 South Shackleford, Suite 411
                                           Little Rock, Arkansas 72211
                                           Telephone: (501) 221-0088
                                           Facsimile: (888) 787-2040


                                             ~.~e-0
                                           oanFord
                                           Ark. Bar No. 2014162
                                           daniel@sanfordlawfirm.com


                                           Josh   sa::t!Jf/lf'
                                           Ark. Bar No. 2001037
                                           josh@sanfordlawfirm.com




                                 Page 13 of 13
               Kristin Handy, et al. v. Langston Companies, Inc.
                     U.S.D.C. (E.D. Ark.) No. 3:20-cv-_
                    Orlglnal Complaint-Collective Action
       Case 3:20-cv-00055-KGB Document 1 Filed 02/14/20 Page 14 of 16



                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              NORTHERN DIVISION


KRISTIN HANDY, JELESSA WILLIAMS and                                         PLAINTIFFS
CEDRIC CLARK, Each Individually and on
Behalf of All Others Similarly Situated


vs.                                 No. 3:20-cv-


LANGSTON COMPANIES, INC.                                                   DEFENDANT


                      CONSENT TO JOIN COLLECTIVE ACTION


       I was employed as an hourly worker for Langston Companies, Inc., within the past
three (3) years. I understand this lawsuit is being brought under the Fair Labor Standards
Act for unpaid wages. I consent to becoming a party-plaintiff in this lawsuit, to be
represented by Sanford Law Firm, PLLC, and to be bound by any settlement of this action
or adjudication by the Court.




                                                KRISTIN HANDY
                                                February 14, 2020




Josh Sanford, Esq.
SANFORD LAW FIRM, PLLC
One Financial Center
650 South Shackleford Road, Suite 411
Little Rock, Arkansas 72211
Telephone: (501) 221-0088
Facsimile: (888) 787-2040
josh@sanfordlawfirm.com
I   •   I   •

                       Case 3:20-cv-00055-KGB Document 1 Filed 02/14/20 Page 15 of 16



                                     IN THE UNITED STATES DISTRICT COURT
                                         EASTERN DISTRICT OF ARKANSAS
                                              NORTHERN DIVISION


                KRISTIN HANDY, JELESSA WILLIAMS and                                         PLAINTIFFS
                CEDRIC CLARK, Each Individually and on
                Behalf of All Others Similarly Situated


                vs.                                 No. 3:20-cv-__


                LANGSTON COMPANIES, INC.                                                   DEFENDANT


                                      CONSENT TO JOIN COLLECTIVE ACTION


                       I was employed as an hourly worker for Langston Companies, Inc., within the past
                three (3) years. I understand this lawsuit is being brought under the Fair Labor Standards
                Act for unpaid wages. I consent to becoming a party-plaintiff in this lawsuit, to be
                represented by Sanford Law Firm, PLLC, and to be bound by any settlement of this action
                or adjudication by the Court.




                                                                JELESSA WILLIAMS
                                                                February 14, 2020




                Josh Sanford, Esq.
                SANFORD LAW FIRM, PLLC
                One Financial Center
                650 South Shackleford Road, Suite 411
                Little Rock, Arkansas 72211
                Telephone: (501) 221-0088
                Facsimile: (888) 787-2040
                josh@sanfordlawfirm.com
.   ~   ..          Case 3:20-cv-00055-KGB Document 1 Filed 02/14/20 Page 16 of 16



                                  IN THE UNITED STATES DISTRICT COURT
                                      EASTERN DISTRICT OF ARKANSAS
                                           NORTHERN DIVISION


             KRISTIN HANDY, JELESSA WILLIAMS and                                         PLAINTIFFS
             CEDRIC CLARK, Each Individually and on
             Behalf of All Others Similarly Situated


             vs.                                 No. 3:20-cv-__


             LANGSTON COMPANIES, INC.                                                   DEFENDANT


                                   CONSENT TO JOIN COLLECTIVE ACTION


                    I was employed as an hourly worker for Langston Companies, Inc., within the past
             three (3) years. I understand this lawsuit is being brought under the Fair Labor Standards
             Act for unpaid wages. I consent to becoming a party-plaintiff in this lawsuit, to be
             represented by Sanford Law Firm, PLLC, and to be bound by any settlement of this action
             or adjudication by the Court.




                                                             CEDRIC CLARK
                                                             February 14, 2020




             Josh Sanford, Esq.
             SANFORD LAW FIRM, PLLC
             One Financial Center
             650 South Shackleford Road, Suite 411
             Little Rock, Arkansas 72211
             Telephone: (501) 221-0088
             Facsimile: (888) 787-2040
             josh@sanfordlawfirm.com
